Citation Nr: 9933571	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right knee disorder and a right wrist disorder due to VA 
hospitalization and treatment from December 7, 1993 to 
December 14, 1993.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder due to VA hospitalizations and 
treatment in December 1993, and January 1994.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tuberculosis or any residuals thereof due to treatment at VA 
hospitals or facilities.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stasis dermatitis of the lower extremities due to a VA 
surgical procedure performed in January 1994.

5.  Entitlement to a total rating based on individual 
unemployability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1968 to November 
1970.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the RO which denied claims for benefits pursuant to 
38 U.S.C.A. § 1151 based on medical treatment performed in VA 
facilities between December 1993 and January 1994, and which 
denied his claim of entitlement to a total rating.  The Board 
remanded the case to the RO for additional development in 
January 1998; the RO has now returned the case to the Board 
for appellate consideration.

The Board notes that the RO issued a rating decision, in June 
1999, in which the appellant's claims of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for atherosclerotic 
heart disease, hypertension, sinusitis and diabetes mellitus 
were denied.  The appellant has not initiated an appeal on 
any of these issues.  Accordingly, they are not for 
onsideration herein.  

The Board also notes that the appellant submitted copies of 
medical records and a written statement to the Board in 
October 1999; he did not submit a waiver pursuant to the 
provisions of 38 C.F.R. §  20.1304.  However, these medical 
records were already in evidence, and the written statement 
was almost exactly the same in content as previous statements 
submitted by the appellant.  Thus, while these documents were 
not considered by the RO, the Board finds them to be 
duplicative of evidence already of record that was considered 
by the RO in making its decision.  Hence, there is no 
prejudice to the veteran in the Board's consideration of the 
records without forwarding them to the RO for initial review.

Issue 4 listed on the title page will be discussed in the 
REMAND which follows the ORDER below.  In light of the fact 
that issue 4 must be remanded to the RO for further 
development, Board consideration of the issue of entitlement 
to a total rating based on individual unemployability will be 
deferred so as to afford the RO the opportunity to adjudicate 
that issue in light of any additional evidence that may be 
received pursuant to the remand.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has submitted no competent evidence showing 
that he suffers from any continuing right wrist or right knee 
pathology related to VA hospitalization or treatment in 
December 1993.

3.  The appellant has submitted no competent evidence showing 
that he suffers from any psychiatric disability that is due 
to VA hospitalization and treatment in December 1993 and 
January 1994.

4.  A positive tuberculosis (TB) skin test is not a 
compensable disability for VA purposes, and there is no 
competent evidence that the veteran has tuberculosis or any 
residuals of such disease as a result of VA hospitalization 
and/or treatment.  

5.  The appellant underwent a quadruple coronary artery 
bypass with saphenous vein graft at a VA hospital in January 
1994 and developed a small ulcer in the left lower leg in the 
area of the graft site; stasis dermatitis with secondary id 
reaction has been diagnosed, and the medical evidence of 
record indicates there is a causal relationship between the 
left leg ulcer at the donor graft site and the appellant's 
subsequent skin condition.


CONCLUSIONS OF LAW

1.  The claims for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a right wrist disorder, a right knee 
disorder, a psychiatric disorder, and/or tuberculosis or any 
residuals thereof as a result of VA medical treatment 
rendered in VA facilities in December 1993, and January 1994 
are not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).  

2.  The claim of entitlement to compensation for dermatitis 
pursuant to 38 U.S.C.A. § 1151 is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id. 

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

The Board notes that the appellant's § 1151 claims in this 
case were filed in December 1994, and that the rating 
decisions denying those claims were issued in July 1995 and 
August 1995.

38 C.F.R. § 3.358, the regulation implementing 38 U.S.C.A. 
§ 1151, provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contentions that it was the medical and 
surgical treatment rendered by VA physicians between December 
1993 an January 1994, that caused the appellant to suffer 
from right wrist and knee pathology as well as a psychiatric 
disorder and tuberculosis or the residuals thereof.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) held that "evidentiary 
assertions [by the veteran] must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion."  
In this case, the evidentiary assertions by the appellant as 
to the § 1151 claims are beyond the competence of the person 
making the assertions, as will be explained.

A.  Wrist, knee, psychiatric and tuberculosis claims.

The appellant claims that he has a right wrist disability, a 
right knee disability, a psychiatric disability and 
tuberculosis as a result of medical treatment and surgery at 
VA facilities in December 1993, and January 1994.  The 
appellant and his spouse testified at the July 1996 personal 
hearing at the RO that the appellant suffered an adverse 
reaction to medication which caused him to be so agitated 
that he had to be restrained.  The appellant stated that in 
the course of being restrained, he fell and injured his right 
wrist and his right knee.  See Hearing Transcript (H.T.) p. 
2.  The appellant also testified that he was told that his x-
rays were negative and that he had not gone to any outside 
source for a determination concerning a right wrist or right 
knee condition.  H. T. p. 4.  The appellant stated that the 
wrist only hurt on occasion, but that he had pain and 
discomfort on bending his knee.  H. T. p. 5.  The appellant 
testified that he was currently on medication for anxiety 
that he did not have before he was tied up and restrained.  
H. T. pp. 10-11.  The appellant further stated that he had 
tested positive on a TB test at both a VA facility and the 
local health department and that he believed that he 
contracted TB at the Charleston VA hospital.  H. T. pp. 11-
13.

However, no clinical records in the file document that the 
appellant currently has any right wrist disorder, any right 
knee disability, or tuberculosis, and the existence of such 
has not been substantiated by objective medical fact or 
opinion.  In regard to the psychiatric disorder, while there 
is evidence of record documenting a psychiatric diagnosis, 
there is no competent medical evidence of record that relates 
any VA medical treatment to the development of the 
appellant's psychiatric condition.

The private medical evidence of record reveals that the 
appellant was initially treated for his complaints of chest 
pain at the Kershaw County Memorial Hospital.  A hospital 
consultation report, dated December 6, 1993, states that the 
appellant reported that the previous evening "he was under 
significant stress at home with some arguments going on with 
his family members.  He felt so uncomfortable with this that 
he actually asked people to leave."  The consulting 
physician noted that the appellant had several risk factors 
for heart disease, including smoking more than two packs per 
day and drinking seven to twelve beers per day.  The 
consulting physician further noted that the appellant's wife 
had stated that the appellant had been "very uptight over 
the past couple of weeks."  On cardiovascular examination, 
the appellant was noted to be irritated and anxious.

The appellant was thereafter hospitalized at a VA facility in 
mid-December 1993.  Nursing notes reveal that he was agitated 
and disoriented and getting out of bed; at one point he was 
observed going into the hallway and bumping up against a 
desk.  No obvious injury was noted at that time.  A nursing 
care plan, dated in December 1993, lists anxiety as a patient 
problem; anti-anxiety medication was prescribed.  A 
subsequent medical note indicates that the appellant had an 
idiosyncratic reaction to a sleeping pill that resulted in 
knee and elbow trauma.  On x-ray examination as a follow-up 
to complaints of knee pain in January 1994, films of the 
right wrist and right knee revealed no evidence of any bony, 
soft tissue or joint abnormality.  

The appellant underwent various medical examinations by 
private doctors in conjunction with his application for 
Social Security Administration disability benefits.  On 
examination in June 1994, he complained of right knee pain if 
he got on it.  Both knees were noted to be without redness, 
swelling, heat, decreased range of motion or decreased joint 
stability.  The appellant complained of subjective pain on 
palpation of the right knee.  His gait was described as okay, 
and he could walk on his toes and heels.  He was subsequently 
examined in August 1994; the examining physician stated that 
the appellant's lungs were clear and that there was no sign 
of lung disease.  The examiner also stated that the 
appellant's legs, knees and wrists were negative.  

VA outpatient records reveal that the appellant was referred 
to the mental health clinic, where he was seen in August 
1994.  He complained of increased anxiety, difficulty being 
around people and noise and difficulty sleeping since his 
cardiac surgery.  An October 1994 clinic note indicates that 
the appellant was assessed with an Axis I diagnosis of 
anxiety and depressive disorder.  An addendum to a September 
1996 VA clinic note indicates that the appellant had a very 
stressful home-life.  A note from a psychiatric clinic visit 
at the end of August 1998 indicates that the appellant was 
suffering from an anxiety state with multiple physical 
disorders.  A February 1999 mental health clinic note 
indicates that the appellant's Axis I diagnosis was 
dysthymia: anxiety disorder.  There is no notation in the 
clinic records that the appellant's anxiety and/or depression 
is etiologically linked to his placement in restraints during 
the December 1993 VA hospitalization or to the January 1994 
VA cardiac surgery.

The appellant was first found to have a positive protein 
derivative (PPD) test in April 1995.  The local health 
department arranged for sputum cultures to be taken from the 
appellant; these were negative after eight weeks.  The 
appellant's chest x-ray was negative and skin testing of the 
appellant's entire family was negative.  He was placed on 
isoniazid (INH) therapy for a short period by the local 
health department.  

The medical records are negative for any evidence of active 
pulmonary tuberculosis and there is no indication as to when 
or where the appellant was exposed to tuberculosis, or that 
he had tested negative at any time in the immediately 
preceding years.  The Board notes that, between December 1993 
and April 1995, the appellant had been treated at the Kershaw 
County Memorial Hospital as well as two VA hospitals and that 
he had also been treated by a local doctor.  Furthermore, he 
did not contract tuberculosis.  He was placed on prophylactic 
therapy as a precaution.  Evidence of active tuberculosis was 
never shown.  38 U.S.C.A. § 1151 requires that VA medical 
treatment result in disability.  A positive TB skin test is 
not a disability for VA compensation purposes.  There is no 
medical evidence that the appellant currently suffers from 
any pulmonary pathology related VA testing/treatment.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony to establish that he 
currently suffers from any right wrist disorder, right knee 
disorder, psychiatric disorder or pulmonary disorder due to 
the December 1993 and January 1994 VA hospitalizations or due 
to the medical treatment of his cardiovascular condition by 
various VA health care providers; the appellant is not 
medically trained and, consequently,  is not qualified to 
render a medical opinion that he has any additional 
orthopedic, psychiatric or pulmonary disability as the result 
of VA care.  There is no evidence that any right wrist or 
right knee disorder currently exists, and no current 
pathology associated with the positive TB skin test has been 
demonstrated.  Further, there is no medical evidence which 
indicates that the anxiety or depression which the appellant 
currently demonstrates are related to medical treatment by VA 
providers.  Such evidence is necessary to make the claim 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant's allegations of a right wrist disorder, a 
right knee disorder, a psychiatric disorder and TB are not 
otherwise borne out by the evidence of record including any 
credible medical opinion that the course of treatment he 
received at the VA has resulted in any such additional 
pathology and, therefore, his claims are not well-grounded, 
and must be denied.  Because the appellant's claims are not 
well-grounded, the VA is under no duty to assist the 
appellant in further development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Because the appellant's claims are not well-grounded, the VA 
is under no duty to assist the appellant in further 
development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  It is 
also noted that there is no allegation that there are records 
that could be obtained that would make the claim well-
grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its June 1999 Supplemental Statement of the 
Case (SSOC) in which the appellant was informed that there 
was no medical evidence demonstrating that the appellant 
currently demonstrated any right wrist disorder, any right 
knee disorder, any psychiatric disorder or TB due to VA 
medical treatment.  Thus, the Board concludes that the notice 
requirement of Robinette is satisfied. 

B.  Stasis dermatitis claim.

In January 1994 the appellant underwent quadruple cardiac 
bypass surgery with left saphenous vein graft at a VA 
hospital.  A VA clinic note n February 1994 indicates that 
there was a small one-centimeter ulcer on the appellant's 
left lower leg near the graft site.  A VA clinic note, dated 
in March 1994, indicates that an oozing coin-sized ulcer with 
slight tenderness and increased redness was observed on the 
appellant's left lower leg.  The clinical assessment was 
cellulitis at vein donor site.  In August 1994, the appellant 
sought treatment at a VA clinic with complaints of skin 
lesions of the left ankle, the hands and the back.  An 
October 1994 VA clinic note indicates that the appellant 
developed a weeping rash that had started on the left leg 
after surgery in January 1994, and had spread to the arms, 
neck, head and trunk.  The diagnosis was stasis eczematoid 
dermatitis with secondary id reaction.  The most recent VA 
clinic note about the left lower leg, dated in 1998, 
indicates that the left lower extremity exhibited stasis 
changes with trace edema.

The law and regulations require that for a well grounded 
claim of benefits under § 1151, there must be evidence of a 
nexus between VA treatment and some additional disability.  
In other words, benefits can be awarded only if, after VA 
treatment, there is additional disability attributable to 
that VA treatment.  If a disorder deteriorates after VA 
treatment and that deterioration is due to the underlying 
disability itself, or some intercurrent (non VA treatment) 
cause, there is no entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151 because it can not be found that the 
additional disability is due to VA treatment.  Here, there is 
some competent (medical) evidence of a nexus between the 
appellant's treatment at a VA hospital and the development of 
dermatitis.  


ORDER

Benefits pursuant to 38 U.S.C.A. § 1151 for a right wrist 
disorder, a right knee disorder, a psychiatric disorder 
and/or TB based on VA medical and surgical treatment in 
December 1993, and January 1994, are denied.

The claim of entitlement to benefits under 38 U.S.C.A. § 1151 
for dermatitis secondary to January 1994 cardiac bypass 
surgery at a VA hospital is well-grounded.  To this extent 
only, the appeal is granted.
REMAND

Because the claim of entitlement to 38 U.S.C.A. § 1151 
benefits for dermatitis secondary to 1994 VA cardiac surgery 
is well-grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

While there is some competent medical evidence of record 
relating the appellant's left leg dermatitis to the skin 
graft procedure and subsequent difficulties in healing, the 
record is unclear whether all of the appellant's current 
dermatological problems can be attributed to the left leg 
graft site ulcer and/or healing difficulties related to the 
graft incision.  In light of the considerations above, and in 
order to ensure that VA has met due process requirements, the 
case is REMANDED for the following:

1.  The RO should obtain from the 
appellant the names and addresses of VA 
and private physicians and/or medical 
facilities which have provided him any 
treatment for his dermatitis since 1998 
and secure all available relevant reports 
not already of record from those sources.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  Following the above, the RO should 
arrange for a review of the appellant's 
records and examination of the appellant 
by a dermatologist.  The examiner should 
review the claims file, examine the 
appellant, and provide findings that 
encompass all residual impairment due to 
any skin pathology.  

The examiner should then furnish opinions 
concerning the following:

(a)  What were the manifestations of 
skin pathology present prior to the 
January 1994 cardiac surgery?

(b)  What, if any, are the current 
manifestations of the veteran's skin 
disorder?

(c)  Did the appellant develop any 
clinically identified additional skin 
disability as a result of VA 
hospitalization and surgery in January 
1994 and in the course of subsequent 
aftercare, specifically, are there any 
skin disability residuals other than the 
"necessary consequences" of the 
surgery?  Comparisons between the two 
lower extremities may be useful in 
discussions of any natural progress of 
the appellant's lower extremity 
skin/vascular problems.

(d)  The examiner should comment on 
the VA medical notes which link left leg 
stasis dermatitis with secondary id 
reaction to the ulcer near the vein graft 
donor site.

(e)  If VA treatment is found to 
have caused additional skin pathology, or 
if the cardiac surgery with vein graft is 
found to have resulted in additional skin 
disability, the examiner should identify 
the specific additional disability or 
disabilities caused by the particular VA 
treatment.  The examiner is advised that 
negligence is not a matter at issue.

The examiner should provide the findings 
in a written report.  The examiner should 
specify the degree of medical probability 
that any additional disability is 
causally related to January 1994 cardiac 
surgery with vein graft, as opposed to 
the natural progress of any underlying 
disorder, and provide the rationale for 
the opinion.  

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development is completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

5  After completion of the above, the RO 
should readjudicate the appellant's 
§ 1151 claim, as well as the appellant's 
claim for a total rating based on 
individual unemployability, on the 
appropriate legal bases and with 
consideration of all pertinent 
regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
an appropriate supplemental statement of the case.  No action 
by the appellant is required until he receives further 
notice.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

